      Case: 1:19-cv-07844 Document #: 25 Filed: 06/11/20 Page 1 of 1 PageID #:106




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 EVEIANA NAZARIO, individually, and on
 behalf of all others similarly situated,

      Plaintiff,                                     Case No. 1:19-cv-07844

 v.                                                  Honorable Charles R. Norgle

 SIRIUS XM RADIO, INC.,

      Defendants.

                    STIPULATION OF DISMISSAL WITH PREJUDICE

        IT IS HEREBY STIPULATED AND AGREED by and between the Plaintiff, EVEIANA

NAZARIO and the Defendant SIRIUS XM RADIO, INC., through their respective counsel that the

above-captioned action is dismissed, with prejudice as to Defendant SIRIUS XM RADIO, INC.,

pursuant to Federal Rule of Civil Procedure 41. Each party shall bear its own costs and attorney fees.


Dated: June 11, 2020                           Respectfully Submitted,

EVEIANA NAZARIO                                SIRIUS XM RADIO, INC.

/s/ Mohammed O. Badwan                         /s/ Christopher A. Hall (with consent)
Mohammed O. Badwan                             Christopher A. Hall
Counsel for Plaintiff                          Counsel for Defendant
Sulaiman Law Group, LTD.                       Jones Day
2500 S. Highland Ave., Ste. 200                77 West Wacker
Lombard, Illinois 60148                        Chicago, Illinois 60601
Phone: (630) 575-8181                          Phone: (312) 782-3939
mbadwan@sulaimanlaw.com                        chall@jonesday.com
